Russell, J.
1. In a suit for malicious prosecution, where it appears that on September 25, 1908, the defendant caused a warrant to be sworn out against the plaintiff and caused him to be arrested, and then offered to dismiss the warrant if the plaintiff would pay a sum of money, which the plaintiff refused to pay, and the defendant thereupon ordered the officer to release him, which was done, and that afterward, on March 7, 1909, he again caused the plaintiff to be arrested, on the same warrant, and caused him -to be kept in jail for some eight or nine days, until the judge of the city court having jurisdiction to try the case ordered him released on his own recognizance, and that afterward, on the 26th of June, the judge of the city court, on the motion of the solicitor, ordered the warrant dismissed, and the suit was filed on August 9 following, it sufficiently appears that the prosecution had terminated before the beginning' of the suit, in the absence of any showing that the de-' fendant had otherwise attempted to renew the prosecution. Hartshorn v. Smith, 104 Ga. 235 (30 S. E. 666).
2. Where a petition violates the rules of good pleading by setting up two different transactions in the same count or paragraph, it is permissible for the plaintiff to amend by striking the allegations as to one of the transactions from the count or paragraph in which they are contained, and causing them to be added to the petition in separate counts or paragraphs. The petition as amended set forth a valid cause of action and was not subject to the demurrers. Judgment affirmed.